TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00024-CV



                                       In re William Cooper


                      ORIGINAL PROCEEDING FROM HARRIS COUNTY



                             MEMORANDUM OPINION


               Relator William Cooper, an inmate, filed a pro se petition for writ of mandamus in

this Court. See Tex. Gov’t Code Ann. § 22.221 (West 2004). In the petition, Cooper challenges his

conviction for burglary of a habitation on a number of grounds, including alleged insufficiency

of the evidence, newly discovered evidence, and due process violations. The petition and attached

documents indicate that Cooper was convicted in the 176th District Court of Harris County. His

petition requests that this Court provide him with counsel and “issue an injunction for disposition

related to the merits on all other claims.”

               As an initial matter, we note that this Court has the authority to issue a writ of

mandamus against “a judge of a district or county court in the court of appeals district” and other

writs as necessary to enforce our appellate jurisdiction. See id. § 22.221 (West 2004). Harris County

is not within this Court’s district. Therefore, to the extent Cooper seeks a writ of mandamus against

his convicting court, we lack the authority to issue such a writ. See id.

               Furthermore, Cooper’s petition appears to be a post-conviction application for

writ of habeas corpus. An intermediate court of appeals has no jurisdiction over post-conviction
applications for writ of habeas corpus in felony cases. See Tex. Code Crim. Proc. Ann. art. 11.07

(West Supp. 2012); see also Ex parte Martinez, 175 S.W.3d 510, 512–13 (Tex. App.—Texarkana

2005, orig. proceeding); Self v. State, 122 S.W.3d 294, 294–95 (Tex. App.—Eastland 2003, no pet.).

The court of criminal appeals has recognized that “the exclusive post-conviction remedy in final

felony convictions in Texas courts is through writ of habeas corpus pursuant to [article] 11.07.”

Olivo v. State, 918 S.W.2d 519, 525 n.8 (Tex. Crim. App. 1996) (quoting Charles v. State, 809
S.W.2d 574, 576 (Tex. App.—San Antonio 1991, no pet.)).

               Because we have no jurisdiction over what is in effect a post-conviction habeas

corpus proceeding from Harris County, we dismiss Cooper’s petition for writ of mandamus.



                                             __________________________________________

                                             Scott K. Field, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Filed: March 6, 2013




                                                2